Exhibit 10.2

FOURTH AMENDMENT TO LEASE AGREEMENT

This Fourth Amendment to Lease Agreement (this “Fourth Amendment”) is made as of
March 26, 2008, by and between ARE-2425/2400/2450 GARCIA BAYSHORE, LLC, a
Delaware limited liability company (“Landlord”), and MAP PHARMACEUTICALS, INC.,
a Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant entered into that certain Lease Agreement dated June 10,
2004, as amended by that certain First Amendment to Lease Agreement dated
August 2, 2004, as amended by that certain Second Amendment to Lease Agreement
dated July 26, 2006, and as further amended by that certain Third Amendment to
Lease Agreement dated November 30, 2007 (as amended, the “Lease”), pursuant to
which Landlord currently leases to Tenant certain premises consisting of
approximately 32,116 rentable square feet (the “Premises”) located at 2400
Bayshore Parkway, Mountain View, California, comprised of the Original Premises
containing approximately 21,316 rentable square feet and the Expansion Premises
containing approximately 10,800 rentable square feet. The Premises are more
particularly described in the Lease. Capitalized terms used herein without
definition shall have the meanings defined for such terms in the Lease.

B. Landlord and Tenant desire, subject to the terms and conditions set forth
below, to among other things, (i) expand the Premises by adding approximately
10,516 rentable square feet in the Building (“Second Expansion Premises”) as of
the Second Expansion Premises Commencement Date (as defined below), (ii) extend
the Base Term of the Lease until June 30, 2012; and (iii) provide Tenant with a
right of first refusal to lease additional space in that certain building
located at 2450 Bayshore Parkway, Mountain View, California.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1. Second Expansion Premises. In addition to the Original Premises and the
Expansion Premises, commencing on the Second Expansion Premises Commencement
Date (as defined below), Landlord leases to Tenant, and Tenant leases from
Landlord, that certain portion of the Building, consisting of approximately
10,516 rentable square feet, as shown on Exhibit A attached hereto (the “Second
Expansion Premises”).

 

2. Delivery. Landlord shall use reasonable efforts to deliver the Second
Expansion Premises to Tenant on or before Target Second Expansion Premises
Commencement Date (“Delivery” or “Deliver”). If Landlord fails to timely Deliver
the Second Expansion Premises, Landlord shall not be liable to Tenant for any
loss or damage resulting therefrom, and this Lease with respect to the Second
Expansion Premises shall not be void or voidable. Notwithstanding the foregoing,
If Landlord does not Deliver the Second Expansion Premises to Tenant by May 1,
2009, for any reason other than Force Majeure delays, this Lease with respect to
the Second Expansion Premises only may be terminated by Tenant by written notice
to Landlord. If Tenant does not elect to void this Lease with respect to the
Second Expansion Premises on or before May 6, 2009, such right to void this
Lease with respect to the Second Expansion Premises shall be waived and this
Lease shall remain in full force and effect.

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.



--------------------------------------------------------------------------------

The “Second Expansion Premises Commencement Date” shall be the date Landlord
delivers the Second Expansion Premises to Tenant. The “Target Second Expansion
Premises Commencement Date” is February 1, 2009. Upon request of Landlord,
Tenant shall execute and deliver a written acknowledgment of the Second
Expansion Premises Commencement Date when the same is established in a form
substantially similar to the form of the “Acknowledgement of Commencement Date”
attached to the Lease as Exhibit D; provided, however, Tenant’s failure to
execute and deliver such acknowledgment shall not affect Landlord’s rights
hereunder.

Tenant and Landlord acknowledge and agree that as of the date of this Fourth
Amendment, the Second Expansion Premises is leased to Revance Therapeutics, Inc.
(“Revance”) pursuant to a Lease Agreement between Revance and Landlord, as may
be amended (as may be amended, the “Revance Lease”), and that Revance has
possession of the Second Expansion Premises until January 31, 2009 pursuant to
the terms of the Revance Lease. Tenant and Landlord further acknowledge and
agree that it shall be a condition precedent (“Condition Precedent”) to
Landlord’s Delivery of the Second Expansion Premises pursuant to this Fourth
Amendment that Revance surrender the Premises in accordance with the terms of
the Revance Lease. Neither Landlord nor Tenant shall have any liability
whatsoever to each other relating to or arising from Landlord’s inability or
failure to cause the Condition Precedent to be satisfied. Landlord agrees that
it shall not agree to extend the term of the Revance Lease and will take
reasonable steps to cause the Condition Precedent to be satisfied; provided,
however, that Landlord shall not be required to take any legal action against
Revance or expend any funds to satisfy the Condition Precedent.

Landlord shall deliver the Second Expansion Space to Tenant on the Second
Expansion Premises Commencement Date in reasonably good condition for second
generation space, subject to normal wear and tear, and subject to Tenant’s right
to conduct a walk-through of the Second Expansion Premises and deliver a list of
minor correction items to Landlord on or before the Second Expansion Premises
Commencement Date. Except as otherwise provided for in the Lease, Landlord shall
have no obligation for any defects in the Second Expansion Premises. Tenant’s
taking possession of the Second Expansion Premises shall be conclusive evidence
that Tenant accepts the Second Expansion Premises and that the Second Expansion
Premises were in good condition at the time possession was taken.

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Second Expansion Premises, and/or the suitability of the
Second Expansion Premises for the conduct of Tenant’s business, and Tenant
waives any implied warranty that the Second Expansion Premises is suitable for
the Permitted Use.

 

3. Definition of Premises. As of the Second Expansion Premises Commencement
Date, the defined term “Premises” on Page 1 of the Lease is deleted in its
entirety and replaced with the following:

“Premises: That portion of the Building, containing approximately 42,632
rentable square feet consisting of the portion containing approximately 21,316
rentable square feet (“Original Premises”), that portion containing
approximately 10,800 rentable square feet (“Expansion Premises”) and the portion
containing approximately 10,516 rentable square feet (“Second Expansion
Premises”), all as determined by Landlord, as shown on Exhibit A.”

As of the Second Expansion Premises Commencement Date, Exhibit A to the Lease is
deleted and replaced with the Exhibit A attached to this Fourth Amendment.

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

2



--------------------------------------------------------------------------------

4. Term. The definition of Base Term on page 1 of the Lease is hereby amended
and restated as follows:

“Base Term: A term beginning on the Commencement Date and ending at 11:59 p.m.
on June 30, 2012.”

 

5. Security Deposit. Landlord and Tenant acknowledge and agree that Landlord is
currently holding a Security Deposit in the form of a Letter of Credit in the
amount of $309,788.18. Commencing on the Second Expansion Commencement Date, the
amount of the Letter of Credit serving as the Security Deposit shall be
increased by an additional $124,088.80 which amount Tenant shall be required to
deliver to Landlord, on or before the Second Expansion Premises Commencement
Date, either in the form of a new Letter of Credit or an amendment to the
existing Letter of Credit.

 

6.

Base Rent. Tenant shall continue to pay Base Rent for the Original Premises and
the Expansion Premises as required pursuant to the Lease until January 31, 2009.
Commencing on the Second Expansion Premises Commencement Date through
January 31, 2010, Tenant shall pay Base Rent for the entire Premises in the
amount of $108,469.64. Commencing on February 1, 2010 through January 31, 2011,
Tenant shall pay Base Rent for the entire Premises in the amount of $109,555.42.
Thereafter, Base Rent shall be adjusted on each subsequent February 1st during
the Term by multiplying the Base Rent payable immediately before such adjustment
by 3.5% and adding the resulting amount to the Base Rent payable immediately
before each adjustment.

 

7. Tenant’s Share. As of the Second Expansion Premises Commencement Date, the
defined term “Tenant’s Share” on page 1 of the Lease is deleted in its entirety
and replaced with the following:

“Tenant’s Share: 100% “

 

8. Operating Expenses. Commencing on the Second Expansion Premises Commencement
Date, clauses (x), (y) and (z) of Section 5 of the Lease and the first sentence
of the first full paragraph following (z) of Section 5 of the Lease are amended
and restated as follows:

“(x) insurance deductibles for (i) earthquake, but only to the extent that
Tenant’s Share of such deductibles exceed $5 per rentable square foot of the
Premises, (ii) property damage insurance, but only to the extent that Tenant’s
Share exceeds $25,000, and (iii) liability insurance, but only to the extent
that Tenant’s Share exceeds $25,000.

Notwithstanding anything to the contrary contained in this Lease, during the
Term of the Lease, instead of paying Tenant’s Share of the part of Operating
Expenses attributable to capital repairs and improvements, Tenant shall pay
$0.05 per rentable square foot of the Premises (the “Capital Reserves”) to
Landlord on the first day of each month during the Term.”

 

9.

Tenant Improvement Allowance. Landlord shall make available to Tenant a tenant
improvement allowance of up to $45,000 (the “Additional TI Allowance”) for the
construction of fixed and permanent improvements in the Premises desired by and
performed by Tenant (subject to Landlord’s supervision) and which improvements
shall be of a fixed and permanent nature (the “Premises Improvements”). Tenant
acknowledges that (i) Landlord’s prior written consent shall be required with
respect to the Premises Improvements (which consent shall be granted or withheld
in accordance with the standards established in Section 12 of the Lease), and
(ii) upon the expiration of the Term of the Lease, the Premises Improvements
shall become the property of Landlord and may not be removed by Tenant.
Notwithstanding anything to the contrary contained herein, the Additional TI
Allowance shall not be used to purchase any furniture, personal property or
other non-Building system materials or equipment, including, but not limited to,
lab equipment, process equipment and other scientific equipment not incorporated
into the Premises

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

3



--------------------------------------------------------------------------------

 

Improvements. All furniture, personal property or other non-Building system
materials or equipment paid for by Tenant shall be the sole property of Tenant
unless the same constitute Installations (as defined in Section 12 of the
Lease). Except for the Additional TI Allowance, Tenant shall be solely
responsible for all of the costs of the Premises Improvements. The Premises
Improvements shall be treated as Alterations and shall be undertaken pursuant to
Section 12 of the Lease. Landlord shall have the right to approve the contractor
for the Premises Improvements. Landlord shall not unreasonably delay its
approval of such contractor. Landlord shall fund the Additional TI Allowance
upon completion of the Premises Improvements and upon presentation to Landlord
of a draw request containing unconditional lien waivers. Promptly following
completion of the Premises Improvements and prior to funding by Landlord, Tenant
shall provide to Landlord: (i) sworn statements setting forth the names of all
contractors and subcontractors who did work on the Premises Improvements and
final lien waivers from all such contractors and subcontractors; and (ii) “as
built” plans for the Premises Improvements.

Tenant acknowledges and agrees that, notwithstanding anything to the contrary
contained in the Lease, Landlord requires that Tenant remove the Premises
Improvements and restore the Premises to its original condition prior to the
installation of the Premises Improvements (“Premises Restoration”) at the
expiration or earlier termination of the Lease. If, as of the expiration or
earlier termination of the Term, Tenant has not removed the Premises
Improvements and completed the Premises Restoration as required hereunder,
Landlord may undertake the removal of the Premises Improvements and the Premises
Restoration. If Landlord undertakes the removal of the Premises Improvements and
the Premises Restoration, Tenant shall pay to Landlord, within 10 days after
written demand by Landlord, the costs and expenses incurred by Landlord to
complete the removal of the Premises Improvements and Premises Restoration.

 

10. Rights of First Refusal to Lease Available Space.

(a) Revance Available Space. The first time, after the full execution and
delivery of this Fourth Amendment until June 30, 2009 (“First Right Expiration
Date”), that Landlord issues a bona fide proposal to a prospect (the “Revance
Space Pending Deal”) to lease the Revance Available Space (as hereinafter
defined) to any third party the terms of which proposal are agreed to by such
third party in writing, Landlord shall deliver to Tenant written notice (the
“Revance Space Pending Deal Notice”) of the existence of such Revance Space
Pending Deal. For purposes of this Section 10(a), “Revance Available Space”
shall mean that certain space consisting of approximately 10,434 rentable square
feet currently being leased by Revance, in that certain building located at 2450
Bayshore Parkway, Mountain View, California (“2450 Building”), as shown on
Exhibit B attached hereto. Tenant shall be entitled to exercise its right under
this Section 10(a) only with respect to the entire Revance Available Space.
Within 5 days after Tenant’s receipt of the Revance Space Pending Deal Notice,
Tenant shall deliver to Landlord written notice (the “Revance Space Acceptance
Notice”) if Tenant elects to lease the Revance Available Space. Tenant’s right
to receive the Revance Space Pending Deal Notice and election to lease or not
lease the Revance Available Space pursuant to this Section 10(a) is hereinafter
referred to as the “Revance Space Right of First Refusal.” If Tenant elects to
lease the Revance Available Space described in the Revance Space Pending Deal
Notice by delivering the Revance Space Acceptance Notice within the required 5
day period, Tenant shall be deemed to agree to lease the Revance Available Space
on the same terms and conditions as this Lease except that the terms of this
Lease shall be modified as follows: (i) the amount of the Security Deposit shall
be increased by an amount equal to 4 months Base Rent for the Revance Available
Space; (ii) if the Revance Space Right of First Refusal is exercised by Tenant,
Base Rent initially payable for the Revance Available Space shall be $[***] per
rentable square foot per month of the Revance Available Space which Base Rent
shall thereafter be adjusted on February 1, 2010, and on each subsequent
February 1st during the Term by multiplying the Base Rent payable immediately
before such adjustment by [***]% and adding the resulting amount to the Base
Rent

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

4



--------------------------------------------------------------------------------

payable immediately before such adjustment; (iii) Tenant shall be required to
pay its share of Operating Expenses for the 2450 Building with respect to the
Revance Available Space; (iv) Tenant shall take possession of the Revance
Available Space on the earliest date that Landlord can deliver possession of the
Revance Available Space to Tenant (the “Revance Commencement Date”) following
the mutual execution and delivery by the parties of an amendment to the Lease
pursuant to Section 10(c) below whereby Tenant leases the Revance Available
Space from Landlord; (v) Tenant shall accept the Revance Available Space in its
“as is” condition as of the Revance Commencement Date; and (vi) as of the
Revance Commencement Date, the term “Premises” as used in the Lease shall be
deemed to include the Revance Available Space. Tenant acknowledges and agrees
that, if Tenant has elected to exercise its Revance Space Right of First Refusal
by delivering a Revance Space Acceptance Notice to Landlord as required pursuant
to this Section 10(a), Tenant shall have no right thereafter to rescind the
Revance Space Acceptance Notice. Tenant’s failure to deliver a Revance Space
Acceptance Notice to Landlord within the required 5 day period shall be deemed
to be an election by Tenant not to exercise Tenant’s right to lease the Revance
Available Space in which case Tenant shall be deemed to have forever waived its
right to lease the Revance Available Space and Landlord shall have the right to
lease the Revance Available Space to any third party on any terms and conditions
acceptable to Landlord.

(b) Cambrios Available Space. The first time, after the full execution and
delivery of this Fourth Amendment until the First Right Expiration Date, that
Landlord issues a bona fide proposal to a prospect (the “Cambrios Space Pending
Deal”) to lease the Cambrios Available Space (as hereinafter defined) to any
third party the terms of which proposal are agreed to by such third party in
writing, Landlord shall deliver to Tenant written notice (the “Cambrios Space
Pending Deal Notice”) of the existence of such Cambrios Space Pending Deal. For
purposes of this Section 10(b), “Cambrios Available Space” shall mean space
approximately 10,882 rentable square feet currently being leased by Cambrios
Technologies Corporation, in the 2450 Building, as shown on Exhibit C attached
hereto. Tenant shall be entitled to exercise its right under this Section 10(b)
only with respect to the entire Cambrios Available Space. Within 5 days after
Tenant’s receipt of the Cambrios Space Pending Deal Notice, Tenant shall deliver
to Landlord written notice (the “Cambrios Space Acceptance Notice”) if Tenant
elects to lease the Cambrios Available Space. Tenant’s right to receive the
Cambrios Space Pending Deal Notice and election to lease or not lease the
Cambrios Available Space pursuant to this Section 10(b) is hereinafter referred
to as the “Cambrios Space Right of First Refusal.” If Tenant elects to lease the
Cambrios Available Space described in the Cambrios Space Pending Deal Notice by
delivering the Cambrios Space Acceptance Notice within the required 5 day
period, Tenant shall be deemed to agree to lease the Cambrios Available Space on
the same terms and conditions as this Lease except that the terms of this Lease
shall be modified as follows: (i) the amount of the Security Deposit shall be
increased by and amount equal to 4 months Base Rent for the Cambrios Available
Space; (ii) if the Cambrios Space Right of First Refusal is exercised by Tenant,
Base Rent for the Cambrios Available Space shall by $[***] per rentable square
foot per month of the Cambrios Available Space which Base Rent shall thereafter
be adjusted on February 1, 2010, and on each subsequent February 1st during the
Term by multiplying the Base Rent payable immediately before such adjustment by
[***]% and adding the resulting amount to the Base Rent payable immediately
before such adjustment; (iii) Tenant shall be required to pay its share of
Operating Expenses for the 2450 Building with respect to the Cambrios Available
Space; (iv) Tenant shall take possession of the Cambrios Available Space on the
earliest date that Landlord can deliver possession of the Cambrios Available
Space (the “Cambrios Commencement Date”) following the mutual execution and
delivery by the parties of an amendment to the Lease pursuant to Section 10(c)
below whereby Tenant leases the Cambrios Available Space; (v) Tenant shall
accept the Cambrios Available Space in its “as is” condition as of the Cambrios
Commencement Date; and (vi) as of the Cambrios Commencement Date, the term
“Premises” as used in the Lease shall be deemed to include the Cambrios
Available Space. Tenant acknowledges and agrees that, if Tenant has elected to
exercise its Cambrios Space

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

5



--------------------------------------------------------------------------------

Right of First Refusal by delivering a Cambrios Space Acceptance Notice to
Landlord as required pursuant to this Section 10(b), Tenant shall have no right
thereafter to rescind the Cambrios Space Acceptance Notice. Tenant’s failure to
deliver a Cambrios Space Acceptance Notice to Landlord within the required 5 day
period shall be deemed to be an election by Tenant not to exercise Tenant’s
right to lease the Cambrios Available Space in which case Tenant shall be deemed
to have forever waived its right to lease the Cambrios Available Space and
Landlord shall have the right to lease the Cambrios Available Space to any third
party on any terms and conditions acceptable to Landlord.

(c) Amended Lease. If Tenant elects to exercise Tenant’s right to lease the
Revance Available Space in the manner and timeframe required in Section 10(a) or
the Cambrios Available Space in the manner and timeframe required in
Section 10(b), Landlord and Tenant shall enter into an amendment or amendments
of this Lease confirming the terms and conditions upon which Tenant is leasing
the Revance Available Space and/or the Cambrios Available Space, as applicable.
If Landlord tenders to Tenant an amendment or amendments to this Lease setting
forth the terms for the rental of the Revance Available Space and/or the
Cambrios Available Space, as applicable, consistent with those set forth
Section 10(a) or Section 10(b), as applicable, and Tenant fails to execute such
Lease amendment within 5 days following Landlord’s delivery of such amendment,
Tenant shall be deemed to have waived its right to lease such Revance Available
Space and/or Cambrios Available Space, as applicable.

(d) Exceptions. Notwithstanding the above, the Right of First Refusal shall not
be in effect and may not be exercised by Tenant:

(i) after the First Right Expiration Date;

(ii) during any period of time that Tenant is in Default under any provision of
the Lease, which Default has not been timely cured by Tenant; or

(iii) if Tenant has been in Default under any provision of the Lease three
(3) or more times, whether or not the Defaults are cured, during the twelve
(12) month period prior to the date on which Tenant seeks to exercise the Right
of First Refusal.

(e) Termination. Tenant’s right to lease the Revance Available Space and
pursuant to this Section 10 shall terminate and be of no further force or effect
even after Tenant’s due and timely exercise of its right to lease the Revance
Available Space pursuant to this Section 10, if, after such exercise, but prior
to the commencement date of the lease of the Revance Available Space (i) Tenant
fails to timely cure any Default by Tenant under the Lease; or (ii) Tenant has
received notices of Default 3 or more times during the period from the date of
the Revance Space Acceptance Notice to the date of the commencement of the lease
of the Revance Available Space, whether or not such Defaults are cured.

Tenant’s right to lease the Cambrios Available Space and pursuant to this
Section 10 shall terminate and be of no further force or effect even after
Tenant’s due and timely exercise of its right to lease the Cambrios Available
Space pursuant to this Section 10, if, after such exercise, but prior to the
commencement date of the lease of the Cambrios Available Space (i) Tenant fails
to timely cure any Default by Tenant under the Lease; or (ii) Tenant has
received notices of Default 3 or more times during the period from the date of
the Cambrios Space Acceptance Notice to the date of the commencement of the
lease of the Cambrios Available Space, whether or not such Defaults are cured.

(f) Rights Personal. The Revance Space Right of First Refusal and the Cambrios
Space Right of First Refusal are personal to Tenant and is not assignable
without Landlord’s consent, which may be granted or withheld in Landlord’s sole
discretion separate and apart from any consent by Landlord to an assignment of
Tenant’s interest in the Lease.

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

6



--------------------------------------------------------------------------------

(g) No Extensions. The period of time within which the Revance Space Right of
First Refusal and the Cambrios Space Right of First Refusal may be exercised
shall not be extended or enlarged by reason of Tenant’s inability to exercise
the Revance Space Right of First Refusal or the Revance Space Right of First
Refusal.

 

11. Right to Extend Term. Effective as of the date of this Fourth Amendment,
Section 39 of the Lease is hereby deleted in its entirety and replaced with the
following:

“39. Right to Extend Term.

(a) Extension Right. Tenant shall have 1 option (an “Extension Right”) to extend
the Term of this Lease for an additional term of 3 to 5 years (an “Extension
Term”) on the same terms and conditions as this Lease (other than as to the
amount of Base Rent) by giving Landlord written notice (the “Election Notice” )
of its election to exercise the Extension Right and the desired length of the
Extension Term at least 9 months prior, and no earlier than 12 months prior, to
the expiration of the Base Term of the Lease. If Tenant fails to specify the
length of the desired Extension Term in the Extension Notice, Tenant shall be
deemed to have elected to extend the Term for 3 years.

Upon the commencement of the Extension Term, Base Rent shall be equal to the
greater of (i) an amount equal to the Base Rent payable during the last year of
the Base Term multiplied by 103.5%, and (ii) the then prevailing Extension
Market Rate (as defined below). Thereafter, Base Rent shall be adjusted on each
annual anniversary of the commencement of the Extension Term by multiplying the
Base Rent payable immediately before such adjustment by the Rent Adjustment
Percentage and adding the resulting amount to the Base Rent payable immediately
before each adjustment. As used herein, “Extension Market Rate” shall mean the
then market rental rate as determined by Landlord and agreed to by Tenant.

If, on or before the date which is 180 days prior to the expiration of the Base
Term of this Lease, Tenant has not agreed with Landlord’s determination of the
Extension Market Rate, the parties shall be deemed to have elected arbitration
as described in Section 39(b). Tenant acknowledges and agrees that, if Tenant
has elected to exercise its Extension Right by delivering the Election Notice to
Landlord as required pursuant to this Section 39(a), Tenant shall have no right
thereafter to rescind or elect not to extend the term of the Lease for the
Extension Term.

 

  (b) Arbitration.

(i) Within 10 days of parties deemed election to arbitrate Extension Market
Rate, each party shall deliver to the other a proposal containing the Extension
Market Rate that the submitting party believes to be correct (“Extension
Proposal”). If either party fails to timely submit an Extension Proposal, the
other party’s submitted proposal shall determine the Base Rent for the Extension
Term. If both parties submit Extension Proposals, then Landlord and Tenant shall
meet within 7 days after delivery of the last Extension Proposal and make a good
faith attempt to mutually appoint a single Arbitrator (and defined below) to
determine the Extension Market Rate. If Landlord and Tenant are unable to agree
upon a single Arbitrator, then each shall, by written notice delivered to the
other within 10 days after the meeting, select an Arbitrator. If either party
fails to timely give notice of its selection for an Arbitrator, the other
party’s submitted

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

7



--------------------------------------------------------------------------------

proposal shall determine the Base Rent for the Extension Term. The 2 Arbitrators
so appointed shall, within 5 business days after their appointment, appoint a
third Arbitrator. If the 2 Arbitrators so selected cannot agree on the selection
of the third Arbitrator within the time above specified, then either party, on
behalf of both parties, may request such appointment of such third Arbitrator by
application to any state court of general jurisdiction in the jurisdiction in
which the Premises are located, upon 10 days prior written notice to the other
party of such intent.

(ii) The decision of the Arbitrator(s) shall be made within 30 days after the
appointment of a single Arbitrator or the third Arbitrator, as applicable. The
decision of the single Arbitrator shall be final and binding upon the parties.
The average of the two closest Arbitrators in a three Arbitrator panel shall be
final and binding upon the parties. Each party shall pay the fees and expenses
of the Arbitrator appointed by or on behalf of such party and the fees and
expenses of the third Arbitrator shall be borne equally by both parties. If the
Extension Market Rate is not determined by the first day of the Extension Term,
then Tenant shall pay Landlord Base Rent in an amount equal to the Base Rent in
effect immediately prior to the Extension Term until such determination is made.
After the determination of the Extension Market Rate, the parties shall make any
necessary adjustments to such payments made by Tenant. Landlord and Tenant shall
then execute an amendment recognizing the Extension Market Rate for the
Extension Term.

(iii) An “Arbitrator” shall be any person appointed by or on behalf of either
party or appointed pursuant to the provisions hereof and: (i) shall be (A) a
member of the American Institute of Real Estate Appraisers with not less than 10
years of experience in the appraisal of improved office and high tech industrial
real estate in the greater San Francisco metropolitan area, or (B) a licensed
commercial real estate broker with not less than 15 years experience
representing landlords and/or tenants in the leasing of high tech or life
sciences space in the greater San Francisco metropolitan area, (ii) devoting
substantially all of their time to professional appraisal or brokerage work, as
applicable, at the time of appointment and (iii) be in all respects impartial
and disinterested.

(c) Rights Personal. The Extension Right is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease.

(d) Exceptions. Notwithstanding anything set forth above to the contrary, the
Extension Right shall not be in effect and Tenant may not exercise the Extension
Right:

(i) during any period of time that Tenant is in Default under any provision of
this Lease, which Default has not been timely cured by Tenant; or

(ii) if Tenant has been in Default under any provision of this Lease 3 or more
times during the Term, whether or not the Defaults are cured, during the 12
month period immediately prior to the date that Tenant intends to exercise the
Extension Right, whether or not the Defaults are cured.

(e) No Extensions. The period of time within which the Extension Right may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Extension Right.

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

8



--------------------------------------------------------------------------------

(f) Termination. The Extension Right shall terminate and be of no further force
or effect even after Tenant’s due and timely exercise of the Extension Right,
if, after such exercise, but prior to the commencement date of the Extension
Term, (i) Tenant fails to timely cure any default by Tenant under this Lease; or
(ii) Tenant has Defaulted 3 or more times during the period from the date of the
exercise of the Extension Right to the date of the commencement of the Extension
Term, whether or not such Defaults are cured.”

 

12. Termination Right. If Tenant has entered into a new lease agreement (“New
Lease”) with [***] (“Landlord’s Affiliate”) pursuant to which Tenant shall lease
space consisting of at least [***] rentable square feet at that certain real
property located at [***] (“New Premises”), subject to [***] by Landlord’s
Affiliate, for a term acceptable to Landlord and Landlord’s Affiliate and,
otherwise, upon terms and conditions acceptable to Landlord’s Affiliate and
Tenant in their respective sole discretion, this Lease shall terminate one month
after the date (“New Lease Commencement Date”) that Tenant commences to pay base
rent under the New Lease for the New Premises. Notwithstanding anything to the
contrary contained in the Lease, Tenant shall not be required to pay Base Rent
for the Premises for the last month of the Term so long as Tenant has commenced
paying base rent under the New Lease. Tenant acknowledges that nothing contained
herein shall obligate Landlord’s Affiliate in any way to enter into the New
Lease nor shall anything contained herein be construed to grant to Tenant any
option or right to lease any space at another property owned by Landlord,
Landlord’s Affiliate or any of Landlord’s other affiliates. If this Lease is
terminated pursuant to this Section 12, then, upon the New Lease Commencement
Date, Tenant shall vacate the Premises and deliver possession thereof to
Landlord in the condition required by the terms of this Lease on or before the
New Lease Commencement Date and Tenant shall have no further obligations under
this Lease except for those accruing prior to the New Lease Commencement Date,
including the obligation to pay Rent through the New Lease Commencement Date,
and those which, pursuant to the terms of the Lease, survive the expiration or
early termination of the Lease.

 

13. Miscellaneous.

(a) This Fourth Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions with respect to the
matters addressed herein. This Fourth Amendment may be amended only by an
agreement in writing, signed by the parties hereto.

(b) This Fourth Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.

(c) This Fourth Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Fourth Amendment attached thereto.

(d) Landlord and Tenant each represent and warrant that it has not dealt with
any broker, agent or other person (collectively “Broker”) in connection with
this Fourth Amendment. Landlord and Tenant each hereby agree to indemnify and
hold the other harmless from and against any claims by any Broker claiming a
commission or other form of compensation by virtue of having dealt with Tenant
or Landlord, as applicable, with regard to this Fourth Amendment.

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

9



--------------------------------------------------------------------------------

(e) Except as amended and/or modified by this Fourth Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect unaltered and unchanged by this Fourth Amendment. In the
event of any conflict between the provisions of this Fourth Amendment and the
provisions of the Lease, the provisions of this Fourth Amendment shall prevail.
Whether or not specifically amended by this Amendment, all of the terms and
provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Fourth Amendment.

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Fourth Amendment to Lease has been duly executed and
delivered by Landlord and Tenant as of the date first above written.

 

TENANT:

MAP PHARMACEUTICALS, INC.,

a Delaware corporation

By:   /s/ Timothy S. Nelson Its:   President and Chief Executive Officer

 

LANDLORD: ARE-2425/2400/2450 GARCIA BAYSHORE, LLC, a Delaware limited liability
company By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P.,  

a Delaware limited partnership,

managing member

  By:   ARE-QRS CORP.,     a Maryland corporation,     general partner     By:  
/s/ Jennifer Pappas     Its:   SVP – RE General Counsel

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. Confidential treatment has been requested with respect to the omitted
portions.

11